UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6291



EPHRAIN RELIFORD, JR.,

                                             Plaintiff - Appellant,

         versus

CHARLIE TRUESDALE,   in   his   individual   and
official capacity,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-3665-3-17BC)


Submitted:   August 15, 1996             Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

because Appellant alleges only malicious prosecution which is not
cognizable until the criminal proceedings against Appellant are

terminated in his favor, we affirm on the reasoning of the district

court.   Reliford   v.   Truesdale,       No.   CA-95-3665-3-17BC    (D.S.C.

Jan. 18, 1996). See also Brooks v. City of Winston-Salem, 85 F.3d
178, 183 (4th Cir. 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                                    AFFIRMED




                                      2